Citation Nr: 0029423	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-29 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of a fracture of the left femur, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from November 1970 to November 
1980.

This appeal arises from a February 1995 rating decision of 
the Detroit, Michigan Regional Office (RO), which denied 
entitlement to a rating in excess of 10 percent for the 
service connected residuals of a fracture of the left femur.  

The case was remanded from the Board to the RO in September 
1997.  By rating decision in April 1999, entitlement to non-
service connected pension benefits was granted.


FINDING OF FACT

The veteran's service connected residuals of a fracture of 
the left femur is manifested by shortening of the left leg of 
no more than one inch, flexion is to 90 degrees and abduction 
is to 75 degrees, with no evidence of ankylosis of the left 
hip or a flail joint or malunion of the femur.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the left femur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 5252, 5253, 5255, 5275 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

On the November 1980 separation physical examination, the 
left hip joint was tender with mildly reduced range of 
motion.  X-rays of the left hip in November 1980 showed a 
fracture of the proximal femur which was aligned by the 
insertion of an intramedullary nail.  The nail was removed 
after healing.  There was a single bone compression screw at 
the fracture site which measured 3 and one half cms. in 
length.  

On VA examination in March 1981, the right leg measured 38 
and one half inches and the left leg measured 38 inches in 
length.  X-rays showed an old fracture deformity of the 
proximal shaft of the left femur.  There was a surgical screw 
in place.  There was good alignment and position of the 
fracture fragments.  The left hip was normal.

By rating decision in March 1982, service connection was 
awarded for a post operative fracture of the left femur and a 
10 percent evaluation was assigned under Diagnostic Code (DC) 
5255.

VA x-rays of the left femur in June 1994 showed minimal 
deformity secondary to cortical thickening secondary to 
previous trauma.  A bone screw was in place.  

On VA examination in October 1994, the veteran complained of 
left hip pain.  There was a 9 inch scar of the left thigh.  
Left hip range of motion included anterior flexion to 95 
degrees, abduction to 30 degrees, posterior extension to 30 
degrees, internal rotation to 30 degrees and external 
rotation to 90 degrees.  The diagnoses included status post 
left femur fracture.

An April 1995 statement from Mercy Family Care indicates that 
the veteran had a leg length discrepancy.  The left leg 
measured 37 and one half inches and the right leg measured 38 
and one half inches.  The diagnosis was leg length 
discrepancy.

On VA examination in July 1995, the hips were at symmetrical 
levels and there was no swelling or deformity.  He complained 
of pain on the left side.  The surgical scar was non-tender.  
Range of motion of both hips were within normal limits.  
There was a considerable shortening of the left leg which 
measured 38 and one half inches as compared to 39 and one 
half inches on the right.  The legs were negative for any 
neurological deficiency.  The diagnoses included short left 
lower limb secondary to fracture of the femur.  

By rating decision in October 1995, the 10 percent evaluation 
for residuals of left femur fracture was changed to DC 5275 
for shortening of the extremity.

On VA orthopedic examination in February 1998, the veteran 
complained of occasional pain of the left hip when he would 
bend at the back.  This apparently was not a problem now.  
The veteran had no symptoms of the left thigh at all.  The 
veteran indicated that the fracture did not bother him at 
all.  

On examination, gait was normal.  There was no protective 
motion, limp, guarding or lurch.  He had no brace or other 
external support.  Examination of the hips showed no 
apprehension, guarding or abnormality.  Range of motion of 
the left hip included flexion to 90 degrees, extension to 20 
degrees, abduction to 75 degrees, adduction to 20 degrees, 
internal rotation to 40 degrees and external rotation to 70 
degrees.  There was no muscle wasting, deformity, 
apprehension or abnormality of the left hip.  The quadriceps 
were normal.  Motor power was normal.  There was no atrophy 
or weakening of the muscles.  There were no sensory changes 
or tone loss.  On the lateral side of the left hip was a 26 
cm. incision consistent with his hip screw operation.  
Measurement of the anterior iliac spine to the medial 
malleolus showed 101.5 cms. on the right and 101.25 cms. on 
the left or 1/16 of an inch difference in length.  X-rays of 
the hip showed normal cartilaginous surfaces and normal 
femoral head.  X-rays of the left femur showed an old healed 
fracture deformity of the proximal left femur with orthopedic 
screw in place.  There was no evidence of shortening, 
infection, osteomyelitis or deformity.  The fracture was 
completely healed and was in anatomic alignment and position.  

The examiner opined that the fracture of the left femur had 
healed anatomically without involvement of the knee or hip or 
the lumbosacral spine.  With time, the veteran had developed 
degenerative changes and degenerative disc disease which are 
a process of normal aging and were not caused, changed, 
aggravated, added to, or in any way influenced by his 
fractured femur.  There was no evidence of shortening on 
examination.  There was no evidence of any deformity other 
than the scar.  

VA outpatient treatment records from August 1995 to May 1999 
are silent regarding treatment for residuals of the right 
femur fracture.


II.  Analysis

The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (as is the situation in the 
instant case), the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent rating is in effect for the service-connected 
residuals of a fracture of the left femur under DC 5275 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under DC 5275, shortening of the lower extremity, shortening 
of 1 and 1/4 to 2 inches warrants a 10 percent evaluation; 
shortening of 2 to 2 and one half inches warrants a 20 
percent evaluation; shortening of 2 and one half to 3 inches 
warrants a 30 percent evaluation; shortening of 3 to 3 and 
one half inches warrants a 40 percent evaluation; shortening 
of 3 and one half to 4 inches warrants a 50 percent 
evaluation; and shortening of over 4 inches warrants a 60 
percent evaluation.  It is further noted in the DC that the 
above ratings are not to be combined with other ratings for 
fracture or faulty union in the same extremity.

The veteran's current 10 percent evaluation is assigned under 
DC 5275 for shortening of the left lower extremity.  The 
record shows that there was one half inch shortening of the 
left leg on VA examination in March 1981; on private medical 
examination in April 1995, there was one inch shortening of 
the left leg; on VA examination in July 1995, there was one 
inch shortening of the left leg; and on VA examination in 
February 1998, there was 1/16 of an inch shortening of the 
left leg.  This evidence falls far short of the required 2 
inches of shortening as would be necessary to warrant a 20 
percent evaluation under DC 5275.  Thus, an evaluation in 
excess of 10 percent for fracture of the left femur is not 
warranted for shortening of the left lower extremity.  As 
noted above, as the current 10 percent evaluation under DC 
5275 may not be combined with other ratings for fracture or 
faulty union in the same extremity, it remains for the Board 
to determine whether a rating in excess of 10 percent would 
be warranted under any of the DC's for the hip.

Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned.  When there is favorable ankylosis, in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction, then a 60 percent rating is assigned. 38 C.F.R. 
§ 4.71a.  It has not been contended or shown by the evidence 
that the veteran suffers from ankylosis of the left hip.

Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees.  A 40 percent 
rating is assigned when flexion is limited to 10 degrees.  On 
VA examination in October 1994, flexion of the left hip was 
to 95 degrees; and on VA examination in February 1998, 
flexion of the left hip was to 90 degrees.  Accordingly, the 
medical evidence does not support the assignment of even a 10 
percent evaluation for limitation of flexion of the left hip.

Diagnostic Code 5253 pertains to impairment of the thigh.  
Under this provision, a 20 percent evaluation requires 
limitation of abduction with motion lost beyond 10 degrees.  
In this case, abduction was to 30 degrees in October 1994 and 
abduction was to 75 degrees in February 1998.  Accordingly, 
the medical evidence does not support a 20 percent evaluation 
under DC 5253 for impairment of the thigh.

Diagnostic Code 5254 provides an 80 percent rating for a 
flail joint of the hip.  It has not been contended nor does 
the medical evidence show the presence of a flail joint of 
the hip.  Thus, DC 5254 does not apply to the veteran's 
claim. 

Diagnostic Code 5255 provides for a 30 percent rating for 
malunion of the femur with marked knee or hip disability.  A 
20 percent rating is assigned for malunion with moderate knee 
or hip disability and a 10 percent rating is assigned for 
slight hip or knee disability due to malunion of the femur.  
In this case, however, X-ray examination in February 1998 
showed an old healed fracture deformity with orthopedic screw 
in place.  As there is no evidence that the veteran has a 
malunion of the left femur, an increased rating under DC 5255 
is not warranted.

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the September 1997 Board remand requested the 
development of additional relevant medical evidence by way of 
a VA orthopedic examination.  The examiner was requested to 
comment on whether the service connected residuals of a 
fracture of the left femur resulted in left knee disability 
or any hip impairment.  The VA examiner in February 1998 
opined that the fracture of the left femur had healed 
anatomically without involvement of the knee or hip.  Thus, 
the provisions of DeLuca do not apply in the veteran's case 
as residuals of the left femur fracture have not affected the 
left knee or hip.  Clinical findings corroborate this 
assessment as they showed that there was no atrophy or 
weakening of the muscles.  Examination revealed no evidence 
of protective motion, guarding or lurching. 

The Board also notes that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration.  DC 7804.  Scars may be 
evaluated on the basis of any limitation of function of the 
body part involved.  DC 7805.  In this case, the October 1994 
VA examination report showed the presence of a 9 inch scar of 
the left thigh.  No complaint or finding was made relative to 
the scar.  On VA examination in July 1995, the surgical scar 
was noted to be non-tender.  Accordingly, there is no basis 
for the assignment of a separate 10 percent evaluation for 
the surgical scar of the left thigh as it has neither been 
contended nor does the medical evidence show that there is no 
evidence of ulceration, a poorly nourished scar, a tender or 
painful scar, or that the left thigh surgical scar limits the 
functioning of the left knee or thigh.  In fact, the VA 
examiner in February 1998 noted that there was no protective 
motion, guarding or lurching of the left lower extremity.  
Therefore, a separation evaluation under DC's 7803, 7804 or 
7805 is not warranted. 

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
record shows that the veteran has not recently been 
hospitalized, nor has he received outpatient treatment 
relative to the service connected residuals of a fracture of 
the left femur.  

In fact, the veteran reported having no left thigh symptoms 
on examination in February 1998 and the VA examiner concluded 
that the veteran was employable.  There is no evidence that 
the impairment resulting from a fracture of the left femur 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service connected fracture of the left 
femur is adequately compensated by the 10 percent schedular 
evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected residuals of a fracture of the left femur 
is denied.


			
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


